SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

514
KAH 11-00152
PRESENT: SCUDDER, P.J., SMITH, FAHEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
JAMES PEARCE, PETITIONER-APPELLANT,

                     V                                            ORDER

ROBERT A. KIRKPATRICK, SUPERINTENDENT, WENDE
CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.
(APPEAL NO. 1.)


THOMAS E. ANDRUSCHAT, EAST AURORA, FOR PETITIONER-APPELLANT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Erie County (Penny M. Wolfgang, J.), entered November 30, 2010 in a
proceeding pursuant to CPLR article 70. The judgment granted the
motion of petitioner for leave to reargue, and upon reargument,
adhered to the prior determination denying the petition for a writ of
habeas corpus.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:   April 20, 2012                       Frances E. Cafarell
                                                Clerk of the Court